DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




2.	Applicant’s election with traverse of Group III (claims 25-31, SEQ ID NO: 2), is acknowledged. The traversal is on the grounds that the inventions of Groups I-V should not be restricted because they do not impose undue burden on the examiner or the Office. This argument is not persuasive because burden of search is not a criteria for Lack of Unity; and the Lack of Unity of record establishes that the invention of Group I does not escape the prior art, thus lacks unity of invention.





3.	The Amendment filed on January 29, 2021, has been received and entered.





Claim Disposition
4.	Claims 1-15 have been cancelled. Claims 16-35 are pending. Claims 25-31 are under examination.  Claims 16-24 and 32-35 are withdrawn as directed to a non-elected invention.




Specification

5.	The specification is objected to because of the following informalities:
The specification is also objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01. See pages 29, 32 and 37, for example.  It is suggested that http:// is deleted.
	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  The following is suggested: "Pseudomonas non-specific nucleases and methods of using the same".
Appropriate correction is required.


Drawing

6.	The drawings filed on January 29, 2021, are accepted by the examiner.





Information Disclosure Statement

7.	To date no Information Disclosure Statements have been filed. Applicant is reminded on the duty to disclose.
 



Claim Objection

8.	Claims 25-31 are objected to because of the following informalities:
, [[to facilitate flow of the cells through]] wherein cells flow through a microfluidic channel, the method comprising:
providing a sample of isolated host cells and obtaining a recombinant nuclease [[that contains]] having an amino acid sequence that is at least 90% identical to the amino acid sequence set forth in SEQ ID NO: 2, and wherein the recombinant nuclease has non-specific nuclease (NSN) activity in solution at 4oC, forming a cell suspension;…..; and
incubating the cells….. ”. The dependent claims hereto are also included.
	 For clarity it is suggested that claim 26 is amended to read, “…whereby the [[removing of the]] nucleic acids removed from the suspension or released from the cells in step (b) prevents nucleic acids from clogging the microfluidic channel in step (c)”.
	For clarity and precision of claim language it is suggested that claim 27 is amended to read, “The method of claim 25, wherein [[performed in preparation of a cell]] the cell suspension for processing is in a cell sorting apparatus”.
	Appropriate correction is required. 





 Claim Rejections - 35 USC §112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


9.	Claims 25-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or
a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention is directed to a method of preparing a cell suspension to facilitate flow of the cells through a microfluidic channel, the method comprising obtaining a recombinant nuclease that contains an amino acid sequence that is at least 90% identical to SEQ ID NO: 2. The claimed invention encompasses a large variable genus of structures not adequately described, thus no correlation is made between structure and function. The specification discloses that a Pseudomonas syringae (aka PsNuc) with single point mutations was discovered by applicants, however, the instant claimed invention is broadly directed to preparation of any cell suspension. Although not a product claim, the method encompasses products that are not adequately described. 
Furthermore, the claimed invention is directed to any cation complexing agent (see claim 30), thus the claimed invention encompasses a large variable genus of products. A range is given for said cation complexing agent with no specific one that would have that concentration and produce the desired results in the method. The specification discloses for example, EDTA, therefore, the scope of the claims is not commensurate with the disclosure in the specification. In addition, the claimed invention is directed to any substitution, addition, or deletion compared to SEQ ID NO: 2 with no upper limit (see claim 28). The claimed invention as set forth in claim 28 is extremely broad and could delete the entire structure, for example.  
The instant specification fails to provide adequate description for the large genus encompassed in the claims. The claims encompass mutations other than point mutations or single deletions, which have not been described, therefore, the specification fails to provide a representative number of species for the claimed genus to show that applicant was in possession of the claimed genus. A representative 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by
functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed" (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116). The skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993).





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 25-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 25 and the dependent claims hereto are indefinite for the recitation of “the suspension” in item (b) because it is not clear the suspension is formed in item (a) and it is not clear that the nuclease is inside a cell in said suspension, claim language could be construed as an isolated product. Note that item (a) recites “activity in a solution” and item (b) recites “the suspension” which is only found in the preamble and not step (a). The art recognizes that a solution and a suspension are very different (a solution is a mixture of ions or molecules (very small) and usually transparent; and a suspension has bigger particle sizes and usually looks murky or cloudy such as a cell suspension). 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 25 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (Prot. Sci, vol. 6, 1997, pages 2655-2658), taken with  ACCESSION No. F3CEB0, 2011 (see alignment below).
The claimed invention is not limited to a specific organism and is directed broadly to any non-specific nuclease that is at least 90% identical to SEQ ID NO: 2 which reads on the full length as well as fragments and having the structure would necessarily mean the recited activity would be obvious.  
The instant specification discloses that, there is a need in the art for alternative and/or improved methods that use said non-specific nucleases, for example to reduce the viscosity of solutions comprising nucleic acids and/or to reduce or prevent clogging of channels, matrices, and pores that are in contact with solutions comprising nucleic acids in all kinds of said conditions. Further, the group of PLD-like nucleases encoded in the genome of members of the genus Pseudomonas are closely related to each other with sequences identities of mostly 96.7%- 100%.
Zhao et al. (1997, Prot. Sci. 6:2655-2658) disclosed a non-specific bacterial nuclease called Nuc of the PLD-family from Salmonella typhimurium (later renamed as Salmonella enterica subsp. enterica serovar Typhimurium). For clarity this enzyme is named herein StNuc to distinguish it from other “Nuc” nucleases. StNuc is capable of degrading double and single stranded DNA in the presence of up to 1 mM EDTA. Its pH optimum is in the range from pH 5.0 to 6.0. The catalytic rate constant Kcat was determined as 0.12s-1 (see abstract and pages 2633-58). Zhao et al. does not per se teach the structure of SEQ ID NO: 2, however, as disclosed in the specification and the art there’s some overlap with species (“The most closely related sequences in NCBI Pseudomonaceae are members of the families of Enterobacteriacea and Moraxellaceae including isoenzymes identified in species of the genera Salmonella, Escherichia, Klebsiella, Citrobacter, and Acinetobacter ….”), see pages 1-5 of the specification.  Although Zhao et al. does not teach the sequence of SEQ ID NO: 2, said sequence is not novel and is well established in the art. One such disclosure in the art is ACCESSION No.  F3CEB0, which discloses a structure that is 100% identical to the structure set forth in SEQ ID NO: 2 from a Pseudomonas.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed invention as a whole because Zhao et al. teach the claimed preparation of a cell suspension with nuclease having non-specific activity and the structure of the nuclease is just another property which is well established in the art and based on the open language in the claims, it is clear that the nuclease can be substituted. One of ordinary skill in the art would be motivated to swap out the NSN of Zhao et al. with the one that is taught by AC   F3CEB0 because the art and specification discloses similarities in structure and the flexibility in using other species. 
Moreover, the Supreme Court pointed out in KSR, “a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art.” KSR, 127 S. Ct. at 1741.  The Court thus reasoned that the analysis under 35 U.S.C. 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the “inferences and creative steps that a person of ordinary skill in the art Id. at 1741.  The Court further advised that “[a] person of ordinary skill is…a person of ordinary creativity, not an automation.” Id. at 1742. Therefore, the claimed invention was obvious to make and use at the time the invention was made and was prima facie obvious.

ALIGNMENT
RESULT 1
F3CEB0_PSESG
ID   F3CEB0_PSESG            Unreviewed;       158 AA.
AC   F3CEB0;
DT   28-JUN-2011, integrated into UniProtKB/TrEMBL.
DT   28-JUN-2011, sequence version 1.
DT   17-JUN-2020, entry version 21.
DE   SubName: Full=Endonuclease {ECO:0000313|EMBL:EGH17602.1};
DE   Flags: Fragment;
GN   ORFNames=Pgy4_32061 {ECO:0000313|EMBL:EGH17602.1};
OS   Pseudomonas savastanoi pv. glycinea str. race 4.
OC   Bacteria; Proteobacteria; Gammaproteobacteria; Pseudomonadales;
OC   Pseudomonadaceae; Pseudomonas.
OX   NCBI_TaxID=875330 {ECO:0000313|EMBL:EGH17602.1, ECO:0000313|Proteomes:UP000005466};
RN   [1] {ECO:0000313|EMBL:EGH17602.1, ECO:0000313|Proteomes:UP000005466}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=race 4 {ECO:0000313|Proteomes:UP000005466};
RX   PubMed=21799664; DOI=10.1371/journal.ppat.1002132;
RA   Baltrus D.A., Nishimura M.T., Romanchuk A., Chang J.H., Mukhtar M.S.,
RA   Cherkis K., Roach J., Grant S.R., Jones C.D., Dangl J.L.;
RT   "Dynamic evolution of pathogenicity revealed by sequencing and comparative
RT   genomics of 19 Pseudomonas syringae isolates.";
RL   PLoS Pathog. 7:E1002132-e1002132(2011).
CC   -!- CAUTION: The sequence shown here is derived from an EMBL/GenBank/DDBJ
CC       whole genome shotgun (WGS) entry which is preliminary data.
CC       {ECO:0000313|EMBL:EGH17602.1}.

CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; ADWY01001892; EGH17602.1; -; Genomic_DNA.
DR   EnsemblBacteria; EGH17602; EGH17602; Pgy4_32061.
DR   PATRIC; fig|875330.6.peg.5130; -.
DR   HOGENOM; CLU_1664473_0_0_6; -.
DR   Proteomes; UP000005466; Unassembled WGS sequence.
DR   GO; GO:0004519; F:endonuclease activity; IEA:UniProtKB-KW.
DR   InterPro; IPR025202; PLD-like_dom.
DR   InterPro; IPR001736; PLipase_D/transphosphatidylase.
DR   Pfam; PF13091; PLDc_2; 1.
DR   PROSITE; PS50035; PLD; 1.
PE   4: Predicted;
KW   Endonuclease {ECO:0000313|EMBL:EGH17602.1};
KW   Hydrolase {ECO:0000313|EMBL:EGH17602.1};
KW   Nuclease {ECO:0000313|EMBL:EGH17602.1}.
FT   DOMAIN          92..119
FT                   /note="PLD phosphodiesterase"
FT                   /evidence="ECO:0000259|PROSITE:PS50035"
FT   NON_TER         1
FT                   /evidence="ECO:0000313|EMBL:EGH17602.1"
SQ   SEQUENCE   158 AA;  17374 MW;  808A37F21105F4E6 CRC64;

  Query Match             100.0%;  Score 777;  DB 264;  Length 158;
  Best Local Similarity   100.0%;  
  Matches  153;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AEIQVGFSPEGSAEQLVLNVIQRARQQIRLMAYSFTSPSVVKALVQAKRRGVDVQVVVDA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          6 AEIQVGFSPEGSAEQLVLNVIQRARQQIRLMAYSFTSPSVVKALVQAKRRGVDVQVVVDA 65


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         66 HGNDNRASRAAMNLLANAQIPVRTNGAYKIQHDKVIITDGQNVETGSFNYSASAAKANSE 125

Qy        121 NAVVMWDVPAVASVYLEHWQSRWVQGQPYQPTY 153
              |||||||||||||||||||||||||||||||||
Db        126 NAVVMWDVPAVASVYLEHWQSRWVQGQPYQPTY 158


Conclusion

13.	No claims are presently allowable. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571 -272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 

 /HOPE A ROBINSON/ Primary Examiner, 
Art Unit 1652